DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: a coupler configured to be removably coupled to a grip… in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soli (2020/0282524).

In reference to claim 1, Soli discloses a pliers actuation facilitation assembly (01, Figure 3) configured to assist a person in opening a pair of pliers (02), the assembly (01) being removably attachable to the pliers (see Abstract), the assembly comprising: a coupler (formed from elements 37, 40a/51, 45 and 52, in Figures 1 and 2) configured to be removably coupled to a grip of a pair of pliers (see figure 3 below), the coupler being positionable between a free end of the grip and a pivot of the pliers (see figure 3 below), the coupler including a receiver (37) positioned laterally away from an exterior lateral surface of the grip (Figures 3, 4, 6 and 7) and an auxiliary handle (at 26, Figure 2) being positioned in the receiver such that the auxiliary handle is positioned adjacent to the exterior lateral surface and extends away (see Figure 3 as extending away from the pivot) from the pivot, wherein a finger space (see figure 3 below) is defined between the auxiliary handle and the grip, the auxiliary handle comprising a plate (26) being elongated and having a first end, a second end, a first lateral side, a second lateral side (opposite to the firs lateral side), an upper edge and a lower edge (see figure 2 below), the coupler engaging the plate (at 37, Figure 1) adjacent to the first end such that the first lateral side faces the exterior lateral surface (Figures 1, 3, 6 7 and 10). 

[AltContent: textbox (Grip)][AltContent: textbox (Pivot)]
[AltContent: textbox (Finger space)][AltContent: arrow][AltContent: arrow]
[AltContent: connector][AltContent: textbox (Free end)][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    181
    460
    media_image1.png
    Greyscale

[AltContent: textbox (Second lateral side)][AltContent: textbox (First lateral side)]
[AltContent: textbox (Upper edge)][AltContent: arrow][AltContent: textbox (First end)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Lower edge)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    251
    467
    media_image2.png
    Greyscale

[AltContent: textbox (Second end)]

In reference to claim 2, Soli discloses that the first lateral side has a first bend and a second bend positioned therein, the first bend being nearer to the first end than the second end, the first bend forming a convex curve in the first lateral side, the second bend forming a concave curve in the first lateral side (see figure 2 below). 
[AltContent: textbox (First Bend)]
[AltContent: textbox (Second Bend)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    251
    467
    media_image2.png
    Greyscale


In reference to claim 3, Soli shows that a radius of the first bend being smaller than a radius of the second bend because the first bend includes a higher curvature whereas the second bend includes a lower curvature (see Figure 2 above). 

In reference to claim 4, Soli shows that the coupler includes a saddle (52) having a base (45) and a pair of panels being attached to the base and extending away from the base in same direction with respect to each other, a receiving space being defined between the panels, wherein the base is abuttable against an interior surface of the grip such that the panels extend laterally away from the exterior lateral surface of the grip, the auxiliary handle being positioned between the panels (see figure below). 
[AltContent: textbox (Receiving space)]
[AltContent: connector][AltContent: arrow][AltContent: textbox (Base)][AltContent: textbox (Panels)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    291
    460
    media_image3.png
    Greyscale


In reference to claim 5, Soli shows wherein the coupler further includes a stop (53) having a top side and a bottom side (Figure 1), the stop being positioned in the receiving space and being abutted (note; the definition of the term “abutted” is defined according to www.dictionary.com as being; “to be adjacent” and because element 53 is “adjacent to” or near or close [also see definition of adjacent] to the auxiliary handle it meets the definition above and thus the limitations of the claim) against the auxiliary handle (Figures 1 and 2).
Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a plier actuation assembly. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a fastener extending through the panels and the stop to retain the stop in the receiving space (as in claim 6), together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Swierczynski (D368631) shows a garden tool having an extension handle attached at a rear end of the grips of the garden tool (Figure 1). 
Budrose (4028971) teaches that it is known to provide a coupler (formed from 10, 11, 12 and 13) that is attached to pliers (Figure 1) at a location between a free end of a grip portion (formed as the left end of grip 9, in Figure 1) and a pivot portion (2, Figures 1 and 2). 
George (3969964) discloses pliers (10) having a coupler ((126) for attaching another tool (118) thereon (Figures 1 and 2). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723